



CONSENT AND SECOND AMENDMENT TO THIRD
AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT


THIS CONSENT AND SECOND AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING LOAN
AND SECURITY AGREEMENT (this “Amendment”) dated as of October 1, 2016, and
effective as of October 3, 2016, is by and among THE PRIVATEBANK AND TRUST
COMPANY, an Illinois banking corporation (together with its successors and
assigns, “Administrative Agent”) in its capacity as administrative agent for the
Lenders (as defined below), the Lenders, DIVERSICARE MANAGEMENT SERVICES CO., a
Tennessee corporation, and certain of its affiliates parties hereto identified
on the signature pages as “Original Borrower” (individually and collectively,
“Original Borrower”), and DIVERSICARE LEASING COMPANY III, LLC, and each of the
limited liability companies identified on Appendix 1 attached hereto, each a
Delaware limited liability company (individually and collectively, “New
Borrower”). New Borrower and Original Borrower are hereinafter referred to
individually and collectively as, “Borrower”.
RECITALS:
WHEREAS, Original Borrower, Administrative Agent, and the financial institutions
signatories thereto (the “Lenders”) are parties to that certain Third Amended
and Restated Revolving Loan and Security Agreement dated as of February 26, 2016
(as the same has been, and may hereafter be, amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; all capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Loan Agreement as amended by this Amendment); and
WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Consents. Subject to the satisfaction of the conditions set forth in Section 7
below and in reliance upon the representations and warranties set forth in
Section 6 below, Administrative Agent and the Lenders (as the Required Lenders
pursuant to the Loan Agreement) hereby consent to each of the following:
(a)    the formation by Advocat Finance, Inc. (“AFI”) of Diversicare Leasing
Company III, LLC, a Delaware limited liability company (“DLC III”) and a
wholly-owned subsidiary of AFI;
(b)    the formation by DLC III, of each of the limited liability companies
identified on Appendix 1 hereto, each a wholly-owned subsidiary of DLC III; and
(c)    the amendment and restatement of the Golden Living Lease on or about
November 1, 2016, which amendment and restatement shall be in form and substance
reasonably satisfactory to Administrative Agent, as so long as such Golden
Living Lease is subject to the Golden Living Intercreditor Agreement (AL).
2.    Joinder and Assumption. From and after the date hereof, New Borrower
hereby absolutely and unconditionally (i) joins as and becomes a party to the
Loan Agreement as a Borrower thereunder and to each Financing Agreement to which
Original Borrower is a party, (ii) assumes, as a joint and several obligor
thereunder, all of the obligations, liabilities and indemnities of a Borrower
under the Loan Agreement and all other Financing Agreements, (iii) covenants and
agrees to be bound by and adhere to all of the terms, covenants, waivers,
releases, agreements and conditions of or respecting a Borrower with respect to
the Loan Agreement and the other Financing Agreements and all of the
representations and warranties contained in the Loan Agreement and the other
Financing Agreements with respect to a Borrower, and (iv) collaterally assigns
and transfers to Administrative Agent (for the benefit of Lenders and itself)
and hereby grants to Administrative Agent (for the benefit of Lenders and
itself) a continuing first-priority security interest in all of New Borrower’s
now owned and existing and hereafter acquired and arising Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Liabilities, subject to any applicable Intercreditor Agreements. New Borrower
hereby authorizes Administrative Agent to file at any time uniform commercial
code financing statements in such jurisdictions and offices as Administrative
Agent deems necessary in connection with the perfection of a security interest
in all of New Borrower’s now owned or hereafter arising or acquired Collateral,
including, without limitation, Accounts and Deposit Accounts of New Borrower,
and all proceeds and products thereof. From and after the date hereof, any
reference to the term “Borrower” in the Loan Agreement and the Financing
Agreements shall also include New Borrower.
3.    Supplementation of Certain Disclosure Schedules. In connection with the
joinder of New Borrower to the Loan Agreement, Schedule 1.1(a) (Borrowers),
Schedule 1.1(f) (Facilities, Locations, Real Property, Operators, Owners,
Leases), Schedule 7.8 (Names), Schedule 7.12 (Organizational Chart), Schedule
7.33 (Capitalization) and Schedule 7.36 (Commercial Leases) of the Loan
Agreement shall be supplemented from and after the date of this Amendment as set
forth on the applicable and respective schedules attached hereto and made a part
hereof so that such schedules shall reflect the matters intended to be shown
thereon as of the date of this Amendment.
4.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 7 below and in reliance upon the representations
and warranties set forth in Section 6 below, Borrower, Administrative Agent and
Lenders hereby amend the Loan Agreement as follows:
(a)    The following definitions shall be inserted in correct alphabetical order
in Section 1.1 of the Loan Agreement:
“Carthage Facility” means that certain skilled nursing and/or assisted living
facility located in Carthage, Mississippi and operated by Diversicare of
Carthage, LLC as identified on Schedule 1.1(f) attached hereto.
“Carthage Lease” means that certain Lease Agreement between Leake County Nursing
Home, Ltd., as Lessor, and Diversicare of Carthage, LLC, as Lessee, with respect
to the Carthage Facility, originally dated October 1, 1977, the leasehold
interest of the lessee thereunder being assigned to and assumed by Diversicare
of Carthage, LLC by assignment from Beverly Enterprises-Mississippi, Inc. dated
as of October 1, 2016, as the same may be from time to time amended and restated
in conformance with Section 9.16 hereof.
“Carthage Lease Documents” means, collectively, the Carthage Lease and the
security agreements, documents, instruments and agreements executed in
connection therewith, in each case as the same may be amended or modified in
conformity with Section 9.16 hereof.
“DLC III” means Diversicare Leasing Company III, a Delaware limited liability
company and a wholly-owned subsidiary of Advocat Finance, Inc.
“DLC III (AL) Subsidiaries” means Diversicare of Arab, LLC, Diversicare of Boaz,
LLC, Diversicare of Foley, LLC, Diversicare of Hueytown, LLC, Diversicare of
Lanett, LLC, Diversicare of Bessemer, LLC, Diversicare of Montgomery, LLC,
Diversicare of Oneonta, LLC, Diversicare of Oxford, LLC, Diversicare of Pell
City, LLC, Diversicare of Riverchase, LLC, and Diversicare of Winfield, LLC,
each a Delaware limited liability company and a wholly-owned subsidiary of DLC
III.
“DLC III (MS) Subsidiaries” means Diversicare of Amory, LLC, Diversicare of
Batesville, LLC, Diversicare of Brookhaven, LLC, Diversicare of Carthage, LLC,
Diversicare of Eupora, LLC, Diversicare of Meridian, LLC, Diversicare of Ripley,
LLC, Diversicare of Southaven, LLC, Diversicare of Tupelo, LLC, and Diversicare
of Tylertown, LLC, each a Delaware limited liability company and a wholly-owned
subsidiary of DLC III.
“DLC III Subsidiaries” means, collectively, the DLC III (MS) Subsidiaries and
the DLC III (AL) Subsidiaries.
“Golden Living (AL) Facilities” means those certain skilled nursing and/or
assisted living facilities identified on Schedule 1.1(f) attached hereto as the
“Golden Living (AL) Facilities”, which are operated by DLC III (AL)
Subsidiaries.
“Golden Living (AL) Lessors” means, collectively, GPH Arab, LLC, GPH Boaz, LLC,
GPH Foley, LLC, GPH Hueytown, LLC, GPH Lanett, LLC, GPH Bessemer, LLC, GPH
Montgomery, LLC, GPH Oneonta, LLC, GPH Oxford, LLC, GPH Pell City, LLC, GPH
Riverchase, LLC, and GPH Winfield, LLC, as lessors under the Golden Living
Lease.
“Golden Living (MS) Facilities” means those certain skilled nursing and/or
assisted living facilities identified on Schedule 1.1(f) attached hereto as the
“Golden Living (MS) Facilities”, which are operated by certain of the DLC III
(MS) Subsidiaries.
“Golden Living (MS) Lessors” means, collectively, GPH Amory LLC, GPH Batesville
LLC, GPH Brookhaven LLC, GPH Eupora LLC, GPH Ripley LLC, GPH Southaven LLC, GPH
Tupelo LLC, and GPH Tylertown LLC, as lessors under the Golden Living Lease.
“Golden Living Facilities” means, collectively, the Golden Living (AL)
Facilities and the Golden Living (MS) Facilities.
“Golden Living Intercreditor Agreement (AL)” means a Subordination and
Intercreditor Agreement made by and among Administrative Agent (on behalf of
itself and the Lenders), the DLC III (AL) Subsidiaries and the Golden Living
(AL) Lessors in connection with the Golden Living Lease in form and substance
reasonably satisfactory to Administrative Agent. For further clarity, the Golden
Living Intercreditor Agreement (AL) may include an amended and restated Golden
Living Intercreditor Agreement (MS) that includes certain of the DLC III (MS)
Subsidiaries and the DLC III (AL) Subsidiaries, the Golden Living (AL) Lessors
and the Golden Living (MS) Lessors.
“Golden Living Intercreditor Agreement (MS)” means that certain Subordination
and Intercreditor Agreement made by and among Administrative Agent (on behalf of
itself and the Lenders), certain of the DLC III (MS) Subsidiaries and the Golden
Living (MS) Lessors executed as of October 1, 2016, in connection with the
Golden Living Lease.
“Golden Living Lease” means that certain Master Lease executed by and among DLC
III (MS) Subsidiaries and Golden Living (MS) Lessors with respect to the Golden
Living (MS) Facilities, as the same may be amended and restated on or about
November 1, 2016 to include the DLC III (AL) Subsidiaries and the Golden Living
(AL) Lessors with respect to the Golden Living (AL) Facilities, as the same may
be further amended or modified in conformity with Section 9.16 hereof.
“Golden Living Lease Documents” means, collectively, the Golden Living Lease and
the security agreements, documents, instruments and agreements executed in
connection therewith, in each case as the same may be amended or modified in
conformity with Section 9.16 hereof.
“Golden Living Lessor Security Interest” means, collectively, the security
interests of (a) the applicable Golden Living (AL) Lessor under the Golden
Living Lease in certain assets of the applicable Borrower, the rights pertaining
to and priorities of which are as specified in the Golden Living Intercreditor
Agreement (AL) and (b) the applicable Golden Living (MS) Lessor under the Golden
Living Lease in certain assets of the applicable Borrower, the rights pertaining
to and priorities of which are as specified in the Golden Living Intercreditor
Agreement (MS).
“Meridian Facility” means that certain skilled nursing and/or assisted living
facility located in Meridian, Mississippi and operated by Diversicare of
Meridian as identified on Schedule 1.1(f) attached hereto.
“Meridian Lease” means that certain Lease Agreement between Broadmoor Nursing
Home Ltd., as Lessor, and Diversicare of Meridian, LLC, as Lessee, with respect
to the Meridian Facility, originally dated October 1, 1977, the leasehold
interest of the lessee thereunder being assigned to and assumed by Diversicare
of Meridian, LLC by assignment from Beverly Enterprises-Mississippi, Inc. dated
as of October 1, 2016, and amended by First Amendment to Lease Agreement dated
as of October 1, 2016, as the same may be from time to time amended and restated
in conformance with Section 9.16 hereof.
“Meridian Lease Documents” means, collectively, the Meridian Lease and the
security agreements, documents, instruments and agreements executed in
connection therewith, in each case as the same may be amended or modified in
conformity with Section 9.16 hereof.
(b)    The definition of “Change of Control” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
“Change of Control” means the occurrence of any one or more of the following
events or conditions, except as the result of a merger or consolidation with, or
merger into, a Borrower (and such Borrower is the surviving entity) or the
dissolution of an inactive subsidiary as permitted in accordance with Section
9.3: (a) Guarantor shall at any time after the Closing Date have control and
voting power over less than all of the issued and outstanding Stock of
Diversicare Management Services Co., (b) Diversicare Management Services Co.
shall at any time after the Closing Date have control and voting power over less
than all of the issued and outstanding Stock of Advocat Finance, Inc., (c)
Advocat Finance, Inc. shall at any time after the Closing Date have control and
voting power over less than all of the issued and outstanding Stock of DLC, DLC
II, DLC III, Diversicare Holding Company, LLC and Diversicare Property Co., LLC,
(d) Diversicare Holding Company, LLC shall at any time after the Closing Date
have control and voting power over less than all of the issued and outstanding
Stock of Diversicare Kansas, LLC, Diversicare of Glasgow, LLC and Diversicare of
Fulton, LLC, (e) Diversicare Kansas, LLC shall at any time after the Closing
Date have control and voting power over less than all of the issued and
outstanding Stock of the Kansas Opco Borrowers, (f) Diversicare Property Co.,
LLC shall at any time after the Closing Date have control and voting power over
less than all of the issued and outstanding Stock of the Propco Borrowers, (g)
DLC II shall at any time after the Closing Date have voting control over less
than all of the issued and outstanding Stock of the DLC II Subsidiaries, (h)
Diversicare Texas I, LLC shall at any time after the Closing Date have voting
control over less than all of the issued and outstanding Stock of the OHI
Entities (other than Diversicare Texas I, LLC), (i) Senior Care Florida Leasing,
LLC shall at any time after the Closing Date have voting control over less than
all of the issued and outstanding Stock of the Senior Care Subsidiaries, (j) DLC
III shall at any time after July 1, 2016, have voting control over less than all
of the issued and outstanding Stock of the DLC III Subsidiaries, (k) DLC shall
at any time after the Closing Date have control and voting power, directly or
indirectly, over less than all of the issued and outstanding Stock of any other
Borrower not mentioned in (a) through (j) above or (l) Guarantor shall cease to
directly or indirectly possess the right to elect (through contract, ownership
of voting securities or otherwise) at all times a majority of the board of
directors or managers (or similar governing body) of each Borrower and Pledgor
and to direct the management policies and decisions of each Borrower and
Pledgor.
(c)    The definition of “Commercial Leases” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
“Commercial Leases” means the collective reference to all Leases other than (a)
admission agreements or residency agreements or (b) any Lease for real property
solely used for office space with a term not to exceed five (5) years and for
5,000 square feet or less.
(d)    The definition of “Eligible Accounts” in Section 1.1 of the Loan
Agreement is hereby amended by amending and restating subsection (2) at the end
of subsection (h) thereof as follows:
(2)    notwithstanding the ninety (90) day periods prescribed by subsection (a)
above, (i) solely for the nine (9) month period beginning November 1, 2016
through and including August 1, 2017 with respect to the Accounts of Borrower
generated by the operations of the Golden Living (AL) Facilities, the Golden
Living (MS) Facilities, the Carthage Facility and/or the Meridian Facility and
(ii) solely for the six (6) month period beginning on the commencement date of
operations by a Borrower with respect to the Accounts generated by the
operations of a Facility or Facilities acquired or leased by such Borrower after
the date of this Agreement (other than the Golden Living (AL) Facilities and the
Golden Living (MS) Facilities, each a “New Facility”) through and including the
date that is six (6) months after such commencement date, Accounts that are to
be paid pursuant to a Medicare Provider Agreement or a Medicaid Provider
Agreement, Private Insurance Managed Care Accounts, or any otherwise Eligible
Accounts, which do not remain unpaid more than one hundred eighty (180) days
from the invoice date, shall be Eligible Accounts; provided, however, Private
Pay Accounts and Medicaid pending Accounts shall not be considered Eligible
Accounts; and, provided further, one hundred percent (100%) of all credit
amounts in any of the foregoing Eligible Account categories shall be deducted
from the “current” Accounts as reasonably determined by the Administrative Agent
in its reasonable credit judgment;
(e)    The definition of “Financing Agreements” in Section 1.1 of the Loan
Agreement shall hereafter be deemed to also include this Amendment and each of
the documents identified in Sections 7(c), (d), (e), (f), (o), (p), (q) and (r)
in this Amendment.
(f)    The definition of “Indiana IGT Arrangement” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
“Indiana IGT Arrangement” means the Indiana Inter-Governmental Transfer Program
entered into by a Borrower after the date of this Agreement for a Facility or
Facilities located in the State of Indiana with respect to the Medicaid
reimbursement for such Facility or Facilities, as permitted in accordance with
Section 9.6 hereof.
(g)    The definition of “Intercreditor Agreements” in Section 1.1 of the Loan
Agreement is hereby modified by also inserting a reference to the Golden Living
Intercreditor Agreement (AL) and the Golden Living Intercreditor Agreement (MS).
(h)    The definition of “Maximum Revolving Facility” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
“Maximum Revolving Facility” means an amount equal to Fifty-Two Million Two
Hundred Fifty Thousand and No/100 Dollars ($52,250,000.00); provided, however,
that the Maximum Revolving Facility shall be automatically and permanently
reduced to Forty-Two Million Two Hundred Fifty Thousand and No/100 Dollars
($42,250,000.00) (with such reduction to be applied as indicated on Annex A
attached hereto), on August 1, 2017 without any further action by Administrative
Agent, any Lender or any Borrower.
(i)    The definition of “OHI Entities” in Section 1.1 of the Loan Agreement is
hereby amended by deleting the phrase “, and Sterling Health Care Management
Inc., a Kentucky corp” contained therein.
(j)    The definition of “Restricted Agreements” in Section 1.1 of the Loan
Agreement shall hereafter be deemed to also include the Golden Living Lease
Documents, Carthage Lease Documents and Meridian Lease Documents.
(k)    The phrase “Subject only to the Omega Security Interests and the Aviv
Lessor Security Interests (the priorities with respect to each of which shall be
as set forth in the Omega Intercreditor Agreement),” contained in the first
sentence of Section 6.1 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
Subject only to the Omega Security Interests and the Aviv Lessor Security
Interests (the priorities with respect to each of which shall be as set forth in
the Omega Intercreditor Agreement) and the Golden Living Lessor Security
Interests (the priorities with respect to each of which shall be as set forth in
the Golden Living Intercreditor Agreement (AL) and the Golden Living
Intercreditor Agreement (MS), as applicable),
(l)    Section 8.1(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
(b)    Borrowing Base Certificates. On or before the fifteenth (15th) day after
the end of each calendar month, four (4) borrowing base certificates, one for
each of (i) the OHI Entities and DLC (exclusive of the Martin, Tennessee
Facility operated by DLC), (ii) the DLC III (AL) Subsidiaries and the DLC III
(MS) Subsidiaries (other than Diversicare of Carthage, LLC and Diversicare of
Meridian, LLC), (iii) all Borrowers other than the OHI Entities, DLC (but
inclusive of the Martin, Tennessee Facility operated by DLC), the DLC III (AL)
Subsidiaries and the DLC III (MS) Subsidiaries (other than Diversicare of
Carthage, LLC and Diversicare of Meridian, LLC), and (iv) for all Borrowers on a
consolidated basis, each signed on behalf of such Borrower (as applicable) by a
Duly Authorized Officer, each of which must be in form, scope and substance
reasonably satisfactory to Administrative Agent and the Required Lenders.
(m)    Section 9.1(viii) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
(viii) Liens in favor of (1) the Aviv Lessor, Omega and the Omega Senior Lessor,
subject in all cases to the provisions of the Omega Intercreditor Agreement, (2)
the Golden Living (AL) Lessors, subject to the provisions of the Golden Living
Intercreditor Agreement (AL), and (3) the Golden Living (MS) Lessors, subject to
the provisions of the Golden Living Intercreditor Agreement (MS);
(n)    Section 9.10(a) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
(a)    The Borrower shall not make any payment, directly or indirectly, to (x)
the Aviv Lessor or Omega (or any Affiliate or Subsidiary thereof) in
contravention of the Omega Intercreditor Agreement or (y) to the Golden Living
(AL) Lessors or the Golden Living (MS) Lessors (or any Affiliate or Subsidiary
thereof) in contravention of the Golden Living Intercreditor Agreement (AL) or
the Golden Living Intercreditor Agreement (MS), as applicable.
(o)    Section 9.12(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
(b)    Minimum Adjusted EBITDA. The Parent and Borrowers, taken as a whole,
shall not permit their Adjusted EBITDA to be less than (i) $8,500,000 for the
Fiscal Quarter ending September 30, 2016, (ii) $9,500,000 for the Fiscal Quarter
ending December 31, 2016, (iii) $10,000,000 for the Fiscal Quarter ending March
31, 2017, (iv) $11,500,000 for the Fiscal Quarter ending June 30, 2017, and (v)
$13,000,000 for the Fiscal Quarter ending September 30, 2017 and for each Fiscal
Quarter thereafter, each measured on the last day of the applicable Fiscal
Quarter on a trailing twelve (12) month basis.
(p)    The first sentence of Section 12.22 of the Loan Agreement is hereby
amended and restated in its entirety as follows:
Borrower shall not disclose the contents of this Agreement and the other
Financing Agreements to any third party (including, without limitation, any
financial institution or intermediary), unless required by applicable Laws or by
any subpoena, judicial order or similar legal process, without Administrative
Agent’s prior written consent, other than to Borrower’s officers, lawyers and
other professional advisors on a need-to-know basis, Omega, the Aviv Lessor, the
Golden Living (AL) Lessors, the Golden Living (MS) Lessors and in connection
with any filings required to be made under any applicable federal or state
securities laws or regulations (“Securities Laws”).
(q)    Annex A (Lenders, Pro Rata Shares/Dollar Allocations, and Notice
Information) to the Loan Agreement is hereby amended and restated and replaced
with Annex A Attached hereto.
5.    No Other Amendments. Borrower acknowledges and expressly agrees that this
Amendment is limited to the extent expressly set forth herein and shall not
constitute a modification or amendment of the Loan Agreement or any other
Financing Agreements or a course of dealing at variance with the terms or
conditions of the Loan Agreement or any other Financing Agreements (other than
as expressly set forth in this Amendment and the other instruments, agreements,
certificates and documents required to be executed and delivered in connection
herewith, including those identified in Sections 7(c), (d), (e), (f), (o), (p),
(q) and (r)).
6.    Representations and Warranties. In order to induce Administrative Agent
and Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and Lenders (which representations and
warranties shall survive the execution and delivery hereof), both before and
after giving effect to this Amendment that:
(a)    Each of the representations and warranties of each Borrower (including
Original Borrower and New Borrower) contained in the Loan Agreement and the
other Financing Agreements to which Borrower is a party are true and correct in
all material respects (without duplication of any materiality carve out already
provided therein) on and as of the date hereof, in each case as if made on and
as of such date, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct on and as of such earlier date); the principal place of
business and chief executive office for New Borrower is as set forth on Schedule
1.1(a) (as revised pursuant to Section 3 hereof);
(b)    Borrower has the corporate or limited liability company (as applicable)
power and authority (i) to enter into the Loan Agreement as amended by this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by Borrower;
(c)    This Amendment has been duly authorized, validly executed and delivered
by one or more Duly Authorized Officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(d)    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower,
or any provision of any statute, judgment, order, indenture, instrument,
agreement, or undertaking, to which Borrower is party or by which Borrower’s
respective assets or properties are bound; and
(e)    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
7.    Conditions Precedent to Effectiveness of this Amendment. The consents set
forth in Section 1 hereof and the amendments contained in Section 4 of this
Amendment shall become effective on the date hereof as long as each of the
following conditions precedent is satisfied as determined by Administrative
Agent:
(a)    all of the representations and warranties of Borrower under Section 6
hereof, which are made as of the date hereof, are true and correct;
(b)    receipt by Administrative Agent of duly executed signature pages to this
Amendment from Borrower and Lenders;
(c)    receipt by Administrative Agent of duly executed signature pages to
(collectively, the “Note Modifications”) the modifications to promissory notes
dated as of the date hereof by Borrower in favor of each Lender;
(d)    Administrative Agent shall have received a duly executed Reaffirmation of
Second Amended and Restated Guaranty in the form attached hereto;
(e)    receipt by Administrative Agent of duly executed signature pages to the
First Amendment to Second Amended and Restated Pledge Agreement dated as of the
date hereof, among AFI, DLC III and Administrative Agent (the “First AFI Pledge
Amendment”);
(f)    receipt by Administrative Agent of duly executed signature pages to the
Pledge Agreement dated as of the date hereof, among DLC III, the DLC III
Subsidiaries and Administrative Agent (the “DLC III Pledge Agreement”)
(g)    receipt by Administrative Agent of copies of resolutions of the governing
body of New Borrower authorizing the execution, delivery and performance by New
Borrower of the Loan Agreement, as amended by this Amendment, and each of the
other instruments, agreements and documents entered into in connection with this
Amendment to which New Borrower is a party (including with respect to the
security interest and equity pledge provided in favor of Administrative Agent),
certified by a Duly Authorized Officer of New Borrower;
(h)    receipt by Administrative Agent of copies of resolutions of the governing
body of Original Borrower authorizing the execution, delivery and performance by
Original Borrower of this Amendment and each of the other instruments,
agreements and documents entered into in connection with this Amendment to which
Original Borrower is a party, certified by a Duly Authorized Officer of Original
Borrower;
(i)    receipt by Administrative Agent of UCC tax, lien, pending suit,
bankruptcy and judgment searches on New Borrower, each as of a recent date, the
results of which must be in form and substance acceptable to Administrative
Agent;
(j)    receipt by Administrative Agent of good standing certificates for New
Borrower from the Delaware Secretary of State and certificates of authorization
for New Borrower from the Secretary of State of the States of Alabama and
Mississippi, as applicable (as of a recent date);
(k)    receipt by Administrative Agent of an opinion of Bass Berry & Sims, PLC,
the legal counsel to Borrower and Guarantor, in form and substance reasonably
satisfactory to Administrative Agent;
(l)    receipt by Administrative Agent of a certified copy of New Borrower’s
certificate of formation, certified by the Delaware Secretary of State (as of a
recent date);
(m)    receipt by Administrative Agent of a true, correct and complete copy of
the operating agreement of New Borrower, certified by a Duly Authorized Officer
of New Borrower;
(n)    UCC Financing Statements, as requested by Administrative Agent, naming
New Borrower as debtor and Administrative Agent as secured party with respect to
the Collateral, together with such UCC termination statements necessary to
release all Liens (other than Permitted Liens) in any of the Collateral except
Administrative Agent, and other documents as Administrative Agent deems
necessary or appropriate, shall have been filed in all jurisdictions that
Administrative Agent deems necessary or advisable;
(o)    receipt of a duly executed Fourth Amendment to the Blocked Account
Agreement, in form and substance reasonably acceptable to Administrative Agent;
(p)    receipt by Administrative Agent of duly executed signature pages to the
Golden Living Intercreditor Agreement (AL) from Golden Living (AL) Lessors and
the DLC III (AL) Subsidiaries;
(q)    receipt by Administrative Agent of duly executed signature pages to the
Golden Living Intercreditor Agreement (MS) from Golden Living (MS) Lessors and
the DLC III (MS) Subsidiaries;
(r)    receipt by Administrative Agent of duly executed signature pages to that
certain fee letter dated as of September 30, 2016, by Borrower in favor of
Administrative Agent, and receipt by Administrative Agent in immediately
available funds of all fees payable thereunder;
(s)    receipt of certificates from Borrower’s insurance carriers evidencing
Administrative Agent as additional insured with respect to New Borrower’s
general liability insurance;
(t)    receipt by Administrative Agent of a true, correct and complete copy of
the Management Agreements between New Borrower and Manager available as of the
date hereof, certified by a Duly Authorized Officer of New Borrower;
(u)    receipt by Administrative Agent of a true, correct and complete copy of
the Golden Living Lease Documents solely with respect to the Golden Living (MS)
Facilities, the Carthage Lease Documents and the Meridian Lease Documents
available as of the date hereof, and each certified by a Duly Authorized Officer
of New Borrower;
(v)    receipt by Administrative Agent of a duly signed and completed perfection
certificate with respect to New Borrower;
(w)    UCC Amendment Statement naming AFI as debtor and Administrative Agent as
secured party with respect to the equity of DLC III pledged pursuant to the
First AFI Pledge Amendment shall have been filed in all jurisdictions that
Administrative Agent deems necessary or advisable (including the Delaware
Secretary of State);
(x)    UCC Financing Statement naming DLC III as debtor and Administrative Agent
as secured party with respect to the equity of each of the limited liability
companies identified on Appendix 1 hereto pledged pursuant to the DLC III Pledge
Agreement shall have been filed in all jurisdictions that Administrative Agent
deems necessary or advisable (including the Delaware Secretary of State);
(y)    receipt by Administrative Agent of copies of resolutions of the governing
body of AFI authorizing the execution, delivery and performance by AFI of the
First AFI Pledge Amendment, certified by a Duly Authorized Officer of AFI;
(z)    receipt by Administrative Agent of copies of resolutions of the governing
body of DLC III authorizing the execution, delivery and performance by DLC III
of the DLC III Pledge Agreement, certified by a Duly Authorized Officer of DLC
III;
(aa)    receipt by Administrative Agent of copies of resolutions of the
governing body of Guarantor authorizing the execution, delivery and performance
by Guarantor of the Guaranty Reaffirmation, certified by a Duly Authorized
Officer of Guarantor;
(bb)    receipt by Administrative Agent of copies of the supplemented Schedule
1.1(a) (Borrowers), Schedule 1.1(f) (Facilities, Locations, Real Property,
Operators, Owners, Leases), Schedule 7.8 (Names), Schedule 7.12 (Organizational
Chart), Schedule 7.33 (Capitalization) and Schedule 7.36 (Commercial Leases) of
the Loan Agreement;
(cc)    receipt of any applicable Letter of Credit Document (including an
amendment to the Master Letter of Credit Agreement or an entirely new Master
Letter of Credit Agreement) as Administrative Agent may require in connection
with this Amendment; and
(dd)    receipt by Administrative Agent of such other certificates, schedules,
exhibits, documents, opinions, instruments, reaffirmations, amendments or
consents Administrative Agent may reasonably require, if any.
8.    Reaffirmation; References to Loan Agreement; Additional Agreements and
Covenants; Etc.
(a)    Borrower acknowledges and agrees that all of Borrower’s obligations and
Liabilities under the Loan Agreement and the other Financing Agreements, as
amended hereby, are and shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The first
priority perfected security interests and Liens and rights in the Collateral
securing payment of the Liabilities are hereby ratified and confirmed by
Borrower in all respects.
(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.
(c)    The failure by Administrative Agent, at any time or times hereafter, to
require strict performance by any Borrower of any provision or term of the Loan
Agreement, this Amendment or any of the Financing Agreements shall not waive,
affect or diminish any right of Administrative Agent hereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver by
Administrative Agent of a breach of this Amendment or any Event of Default under
or pursuant to the Loan Agreement shall not, except as expressly set forth in a
writing signed by Administrative Agent, suspend, waive or affect any other
breach of this Amendment or any Event of Default under or pursuant to the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of any Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Administrative
Agent unless such suspension or waiver is (i) in writing and signed by
Administrative Agent (and, if applicable, the Required Lenders) and (ii)
delivered to Borrower by Administrative Agent or its counsel.
(d)    In no event shall Administrative Agent’s execution and delivery of this
Amendment establish a course of dealing among Administrative Agent, any
Borrower, pledgor or Guarantor or any other obligor, or in any other way
obligate Administrative Agent to hereafter provide any amendments or
modifications or, if at any time applicable, consents or waivers with respect to
the Loan Agreement or any other Financing Agreement. The terms and provisions of
this Amendment shall be limited precisely as written and shall not be deemed (x)
to be a consent to any amendment or modification of any other term or condition
of the Loan Agreement or of any of the Financing Agreements (except as expressly
provided herein or in any of the other instruments, agreements, certificates and
documents required to be executed and delivered in connection herewith,
including those identified in Sections 7(c), (d), (e), (f), (o), (p), (q) and
(r)); or (y) to prejudice any right or remedy which Administrative Agent may now
have under or in connection with the Loan Agreement or any of the other
Financing Agreements. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Amendment.
(e)    Except as expressly provided herein (or in any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith, including those identified in Sections 7(c), (d), (e), (f),
(o), (p), (q) and (r)), the Loan Agreement and all of the other Financing
Agreements shall remain unaltered, and the Loan Agreement and all of the other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed in all respects.
(f)    Borrower shall deliver to Administrative Agent when available true,
correct and complete copies of the applicable Licenses for the Golden Living
(AL) Facilities, the Golden Living (MS) Facilities, the Carthage Facility and
the Meridian Facility for New Borrower promptly upon receipt.
(g)    Borrower shall deliver to Administrative Agent when available true,
correct and complete copies of the Golden Living Lease Documents relating to the
Golden Living (AL) Facilities promptly upon effectiveness of the same.
(h)    Each Lender hereby authorizes Administrative Agent to execute the Golden
Living Intercreditor Agreement (AL) and the Golden Living Intercreditor
Agreement (MS) on behalf of each Lender.
9.    Release.
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower and Guarantor (on behalf
of themselves and their respective subsidiaries, Affiliates, successors and
assigns), and, to the extent permitted by applicable law and the same is claimed
by right of, through or under the above, for their past, present and future
employees, directors, members, managers, partners, agents, representatives,
officers, directors, and equity holders (all collectively, with Borrower and
Guarantor, the “Releasing Parties”), do hereby unconditionally, irrevocably,
fully, and forever remise, satisfy, acquit, release and discharge Administrative
Agent, Issuing Lender, and Lenders and each of Administrative Agent’s, Issuing
Lender’s and Lender’s past, present and future officers, directors, agents,
employees, attorneys, parent, shareholders, successors, assigns, subsidiaries
and Affiliates and all other persons and entities to whom Administrative Agent
or Lenders would be liable if such persons or entities were found in any way to
be liable to any of the Releasing Parties (collectively, the “Lender Parties”),
of and from any and all manner of action and actions, cause and causes of
action, claims, cross-claims, charges, demands, counterclaims, suits,
proceedings, disputes, debts, dues, sums of money, accounts, bonds, covenants,
contracts, controversies, damages, judgments, liabilities, damages, costs,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand, proceedings or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation,
those arising under 11 U.S.C. §§ 541-550 and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may have heretofore accrued against any or all of
Lender Parties, whether held in a personal or representative capacity, that the
Releasing Parties (or any of them) have or may have against the Lender Parties
or any of them (whether directly or indirectly) and which are based on any act,
fact, event, action or omission or any other matter, condition, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Amendment, the Loan Agreement or any other Financing Agreement and the
transactions contemplated hereby and thereby, the Collateral or the Liabilities,
and all other agreements, certificates, instruments and other documents and
statements (whether written or oral) related to any of the foregoing, other than
any applicable good faith claim as to which a final determination is made in a
judicial proceeding (in which Administrative Agent and any of the Released
Parties have had an opportunity to be heard) which determination includes a
specific finding that Administrative Agent acted in a grossly negligent manner
or with actual willful misconduct or illegal activity. Borrower and Guarantor
each acknowledges that Administrative Agent and Lenders are specifically relying
upon the representations, warranties and agreements contained herein and that
such representations, warranties and agreements constitute a material inducement
to Administrative Agent and Lenders in entering into this Amendment.
(b)    Borrower and Guarantor each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
(c)    To the furthest extent permitted by law, Borrower and Guarantor each
hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it respectively may have as
against Lender Parties under any law, rule or regulation of any jurisdiction
that would or could have the effect of limiting the extent to which a general
release extends to claims which a Lender Party or Releasing Party does not know
or suspect to exist as of the date hereof. Borrower and Guarantor each hereby
acknowledges that the waiver set forth in the prior sentence was separately
bargained for and that such waiver is an essential term and condition of this
Amendment (and without which the consent in Section 1 and the amendments in
Section 4 hereof would not have been agreed to by Administrative Agent and
Lenders).
10.    Supplementation of Schedule 1.1(c) to Term Loan Agreement. Certain of the
Borrowers party hereto are also Affiliated Term Loan Borrowers under the Term
Loan Agreement. Each of the Administrative Agent and Lenders party hereto are
also the Administrative Agent and Lenders (each as defined in the Term Loan
Agreement) under the Term Loan Agreement. Such parties hereby supplement
Schedule 1.1(c) to the Term Loan Agreement with the information contained on the
Supplement to Schedule 1.1(c) to the Second Amended and Restated Term Loan and
Security Agreement attached hereto.
11.    Costs and Expenses. Without limiting the obligation of Borrower to
reimburse Administrative Agent for all costs, fees, disbursements and expenses
incurred by Administrative Agent as specified in the Loan Agreement, Borrower
agrees to and shall pay on demand all reasonable costs, fees, disbursements and
expenses of Administrative Agent in connection with the preparation,
negotiation, revision, execution and delivery of this Amendment and the other
agreements, amendments, modifications, reaffirmations, instruments and documents
contemplated hereby, including, without limitation, reasonable attorneys’ fees
and out-of-pocket expenses. All obligations provided herein shall survive any
termination of this Amendment and the Loan Agreement as amended hereby.
12.    Financing Agreement. This Amendment shall constitute a Financing
Agreement.
13.    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.
14.    Severability; Etc. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment. The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
15.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
16.    Further Assurances. Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, certificates, instruments, reaffirmations, amendments, documents
and assurances as may from time to time be necessary or as Administrative Agent
may from time to time reasonably request in order to more fully carry out the
intent and purposes of this Amendment or any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith, including those identified in Sections 7(c), (d), (e), (f),
(o), (p), (q) and (r).
17.    Counterparts; Faxes. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. A signature
hereto sent or delivered by facsimile or other electronic transmission shall be
as legally binding and enforceable as a signed original for all purposes.
18.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
regard to conflict of law principles that would require the application of any
other laws.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Consent and
Second Amendment to Third Amended and Restated Revolving Loan and Security
Agreement as of the day and year first above written.


BORROWER: 
 
ORIGINAL BORROWER:
ADVOCAT FINANCE, INC.
DIVERSICARE MANAGEMENT SERVICES CO.
DIVERSICARE LEASING CORP.
STERLING HEALTH CARE MANAGEMENT, INC.
DIVERSICARE TEXAS I, LLC
DIVERSICARE HOLDING COMPANY, LLC
DIVERSICARE KANSAS, LLC
DIVERSICARE LEASING COMPANY II, LLC
DIVERSICARE PROPERTY CO., LLC




By:
/s/ James R. McKnight, Jr.
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer

SENIOR CARE CEDAR HILLS, LLC
SENIOR CARE GOLFCREST, LLC
SENIOR CARE GOLFVIEW, LLC
SENIOR CARE SOUTHERN PINES, LLC
BY:
SENIOR CARE FLORIDA LEASING, LLC, its sole member
 
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer







Signature Page to Consent and Second Amendment to
Third Amended and Restated Revolving Loan and Security Agreement

--------------------------------------------------------------------------------








SENIOR CARE FLORIDA LEASING, LLC
DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE PINEDALE, LLC
DIVERSICARE WINDSOR HOUSE, LLC
DIVERSICARE YORKTOWN, LLC
DIVERSICARE ROSE TERRACE, LLC
DIVERSICARE THERAPY SERVICES, LLC
DIVERSICARE CLINTON, LLC
DIVERSICARE HIGHLANDS, LLC


BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer
 



DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC DIVERSICARE TREEMONT, LLC
DIVERSICARE PARIS, LLC 

BY:
DIVERSICARE TEXAS I, LLC, its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer




DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF HUTCHINSON, LLC
DIVERSICARE OF LARNED, LLC
BY:
DIVERSICARE KANSAS, LLC
its sole member
 
 
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer

DIVERSICARE OF SENECA PLACE, LLC
DIVERSICARE OF BRADFORD PLACE, LLC
DIVERSICARE OF PROVIDENCE, LLC
DIVERSICARE OF SIENA WOODS, LLC
DIVERSICARE OF ST. THERESA, LLC
DIVERSICARE OF BIG SPRINGS, LLC
DIVERSICARE OF NICHOLASVILLE, LLC
DIVERSICARE OF AVON, LLC
DIVERSICARE OF MANSFIELD, LLC
DIVERSICARE OF RIVERSIDE, LLC
DIVERSICARE OF CHATEAU, LLC
DIVERSICARE OF ST. JOSEPH, LLC
DIVERSICARE OF GREENVILLE, LLC




By:
DIVERSICARE LEASING COMPANY II, LLC, its sole member



By: /s/ James R. McKnight, Jr.        
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer








DIVERSICARE AFTON OAKS PROPERTY, LLC
DIVERSICARE BRIARCLIFF PROPERTY, LLC
DIVERSICARE CHANUTE PROPERTY, LLC
DIVERSICARE CHISOLM PROPERTY, LLC
DIVERSICARE COUNCIL GROVE PROPERTY, LLC
DIVERSICARE HAYSVILLE PROPERTY, LLC
DIVERSICARE HARTFORD PROPERTY, LLC
DIVERSICARE HILLCREST PROPERTY, LLC
DIVERSICARE HUTCHINSON PROPERTY, LLC
DIVERSICARE LAMPASAS PROPERTY, LLC
DIVERSICARE LARNED PROPERTY, LLC
DIVERSICARE SEDGWICK PROPERTY, LLC
DIVERSICARE WINDSOR HOUSE PROPERTY, LLC
DIVERSICARE YORKTOWN PROPERTY, LLC
DIVERSICARE GLASGOW PROPERTY, LLC
DIVERSICARE CLINTON PROPERTY, LLC
DIVERSICARE FULTON PROPERTY, LLC


By:
DIVERSICARE PROPERTY CO., LLC, its sole member





By: /s/ James R. McKnight, Jr._________    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer




DIVERSICARE OF GLASGOW, LLC
DIVERSICARE OF FULTON, LLC


By:
DIVERSICARE HOLDING COMPANY, LLC, its sole member





By: /s/ James R. McKnight, Jr.


Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer





NEW BORROWER:


DIVERSICARE LEASING COMPANY III, LLC


By: /s/ James R. McKnight, Jr._________
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer



DIVERSICARE OF ARAB, LLC
DIVERSICARE OF BOAZ, LLC
DIVERSICARE OF FOLEY, LLC
DIVERSICARE OF HUEYTOWN, LLC
DIVERSICARE OF LANETT, LLC
DIVERSICARE OF BESSEMER, LLC
DIVERSICARE OF MONTGOMERY, LLC
DIVERSICARE OF ONEONTA, LLC
DIVERSICARE OF OXFORD, LLC
DIVERSICARE OF PELL CITY, LLC
DIVERSICARE OF RIVERCHASE, LLC
DIVERSICARE OF WINFIELD, LLC
DIVERSICARE OF AMORY, LLC
DIVERSICARE OF BATESVILLE, LLC
DIVERSICARE OF BROOKHAVEN, LLC
DIVERSICARE OF CARTHAGE, LLC
DIVERSICARE OF EUPORA, LLC
DIVERSICARE OF MERIDIAN, LLC
DIVERSICARE OF RIPLEY, LLC
DIVERSICARE OF SOUTHAVEN, LLC
DIVERSICARE OF TUPELO, LLC
DIVERSICARE OF TYLERTOWN, LLC




By:
DIVERSICARE LEASING COMPANY III, LLC, its sole member



By: /s/ James R. McKnight, Jr.________
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer








Acknowledged and Agreed:
DIVERSICARE HEALTHCARE SERVICES, INC.
/s/ Kelly J. Gill
 
Name:
Kelly J. Gill
 
Its:
President and Chief Executive Officer
 






ADMINISTRATIVE AGENT:


THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent


By: /s/ Adam D. Panos__________
Name: Adam D. Panos
Its: Managing Director





LENDER:


THE PRIVATEBANK AND TRUST COMPANY


By: /s/ Adam D. Panos_________
Name: Adam D. Panos
Its: Managing Director





LENDER:
BANKERS TRUST COMPANY
By: /s/Jon M. Doll___________
 
Name:
Jon M. Doll
 
Its:
Vice President
 






LENDER:
BOKF, NA D/B/A BANK OF OKLAHOMA
By: /s/ Ryan Kirk______________
 
Name:
Ryan Kirk
 
Its:
Vice President
 






LENDER:
CIT BANK N.A.
By: /s/ Edward Shuster__________
 
Name:
Edward Shuster
 
Its:
Director
 





LENDER:
OPUS BANK,  
a California commercial bank


By: /s/ Bryan Nance___________
 
Name:
Bryan Nance
 
Its:
VP, Portfolio Manager Healthcare Banking
 





LENDER:
FRANKLIN SYNERGY BANK


By: /s/ Lisa Fletcher____________
 
Name:
Lisa Fletcher
 
Its:
Senior Vice President
 








REAFFIRMATION OF SECOND AMENDED AND RESTATED GUARANTY


Dated as of: October 3, 2016
The undersigned (“Guarantor”) hereby: (i) confirms and agrees with The
PrivateBank and Trust Company, an Illinois banking corporation in its capacity
as administrative agent (together with its successors and assigns,
“Administrative Agent”) that Guarantor’s Second Amended and Restated Guaranty
dated as of February 26, 2016 made in favor of Administrative Agent (as amended
or modified, “Guaranty”), remains in full force and effect and is hereby
ratified and confirmed in all respects, including with regard to the Third
Amended and Restated Revolving Loan and Security Agreement dated as of February
26, 2016, as amended by the foregoing Consent and Second Amendment to Third
Amended and Restated Revolving Loan and Security Agreement (“Amendment”), and
each reference to the term “Borrower” in the Guaranty shall also include New
Borrower (as defined in the Amendment) and each reference to the “Loan
Agreement” shall refer to the Loan Agreement as amended by the Amendment; (ii)
represents and warrants to Administrative Agent, which representations and
warranties shall survive the execution and delivery hereof, that Guarantor’s
representations and warranties contained in the Guaranty are true and correct as
of the date hereof, with the same effect as though made on the date hereof,
except to the extent that such representations expressly related solely to an
earlier date, in which case such representations were true and correct on and as
of such earlier date (and except for the representations in Section 10(b)
thereof which were true and correct on and as of the date when made); (iii)
agrees and acknowledges that such ratification and confirmation is not a
condition to the continued effectiveness of the Amendment or the Guaranty; and
(iv) agrees that neither such ratification and confirmation, nor Administrative
Agent’s solicitation of such ratification and confirmation, constitutes a course
of dealing giving rise to any obligation or condition requiring a similar or any
other ratification or confirmation from the undersigned with respect to
subsequent amendments or modifications, if any, to the Loan Agreement, as
amended by the Amendment or any other Financing Agreement (as defined in the
Loan Agreement, as amended by the Amendment). The execution, delivery and
effectiveness of this instrument shall not operate as a waiver of any right,
power or remedy of Administrative Agent under or pursuant to the Guaranty.
Guarantor acknowledges and agrees that Guarantor has received and reviewed a
fully-executed copy of the Amendment (and any other instrument, document or
agreement executed or delivered in connection therewith) and understands the
contents thereof. A signature hereto sent or delivered by facsimile or other
electronic transmission shall be as legally binding and enforceable as a signed
original for all purposes. This instrument shall be governed by and construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to conflict of law principles that would require the application
of any other laws.
[Signature Page Follows]



DIVERSICARE HEALTHCARE SERVICES, INC.




By: /s/ Kelly J. Gill            
Name:    Kelly J. Gill
Its:    President and Chief Executive Officer





APPENDIX 1
Subsidiaries of Diversicare Leasing Company III, LLC


1.    
Diversicare of Arab, LLC
2.    
Diversicare of Boaz, LLC
3.    
Diversicare of Foley, LLC
4.    
Diversicare of Hueytown, LLC
5.    
Diversicare of Lanett, LLC
6.    
Diversicare of Bessemer, LLC
7.    
Diversicare of Montgomery, LLC
8.    
Diversicare of Oneonta, LLC
9.    
Diversicare of Oxford, LLC
10.    
Diversicare of Pell City, LLC
11.    
Diversicare of Riverchase, LLC
12.    
Diversicare of Winfield, LLC
13.    
Diversicare of Amory, LLC
14.    
Diversicare of Batesville, LLC
15.    
Diversicare of Brookhaven, LLC
16.    
Diversicare of Carthage, LLC
17.    
Diversicare of Eupora, LLC
18.    
Diversicare of Meridian, LLC
19.    
Diversicare of Ripley, LLC
20.    
Diversicare of Southaven, LLC
21.    
Diversicare of Tupelo, LLC
22.    
Diversicare of Tylertown, LLC






SCHEDULE 1.1(a)
to Third Amended and Restated Revolving Loan and Security Agreement
(Second Amendment)


BORROWERS


 
Name
State of Incorporation or Formation
Principal Place of Business and Chief Executive Office
Organizational Number
1.    
Diversicare Leasing Company III, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6080735
2.    
Diversicare of Arab, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084416
3.    
Diversicare of Boaz, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084424
4.    
Diversicare of Foley, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084437
5.    
Diversicare of Hueytown, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084440
6.    
Diversicare of Lanett, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084441
7.    
Diversicare of Bessemer, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084422
8.    
Diversicare of Montgomery, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084445
9.    
Diversicare of Oneonta, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084447
10.    
Diversicare of Oxford, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084453
11.    
Diversicare of Pell City, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084456
12.    
Diversicare of Riverchase, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084464
13.    
Diversicare of Winfield, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084498
14.    
Diversicare of Amory, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084418
15.    
Diversicare of Batesville, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084421
16.    
Diversicare of Brookhaven, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6080735
17.    
Diversicare of Carthage, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084416
18.    
Diversicare of Eupora, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084424
19.    
Diversicare of Meridian, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084437
20.    
Diversicare of Ripley, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084440
21.    
Diversicare of Southaven, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084441
22.    
Diversicare of Tupelo, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084422
23.    
Diversicare of Tylertown, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6084445






SCHEDULE 1.1(f)
to Third Amended and Restated Revolving Loan and Security Agreement
(Second Amendment)


FACILITIES; LOCATIONS; REAL PROPERTY; OPERATORS; OWNERS; LEASES


 
Facility Name
Real Property / Location Address
Owner / Lessor
Operator / Lessee
Lease Expiration Date and Options to Extend (if applicable)
Golden Living (AL) Facilities
1.    
Diversicare of Arab
235 Third Street, Southeast, Arab, Alabama 35016
GPH Arab LLC
Diversicare of Arab, LLC
October 31, 2026;
two 5-year renewals
2.    
Diversicare of Boaz
600 Corley Avenue, Boaz, Alabama 35957
GPH Boaz LLC
Diversicare of Boaz, LLC
October 31, 2026;
two 5-year renewals
3.    
Diversicare of Foley
1701 North Alston, Foley, Alabama 36535
GPH Foley LLC
Diversicare of Foley, LLC
October 31, 2026;
two 5-year renewals
4.    
Diversicare of Hueytown
190 Brooklane Drive, Hueytown, Alabama 35023
GPH Hueytown LLC
Diversicare of Hueytown, LLC
October 31, 2026;
two 5-year renewals
5.    
Diversicare of Lanett
702 South 13th Street, Lanett, Alabama 36863
GPH Lanett LLC
Diversicare of Lanett, LLC
October 31, 2026;
two 5-year renewals
6.    
Diversicare of Bessemer
820 Golf Course Road, Bessemer, Alabama 35023
GPH Bessemer LLC
Diversicare of Bessemer, LLC
October 31, 2026;
two 5-year renewals
7.    
Diversicare of Montgomery
2020 North Country Club Drive, Montgomery, Alabama 36106
GPH Montgomery LLC
Diversicare of Montgomery, LLC
October 31, 2026;
two 5-year renewals
8.    
Diversicare of Oneonta
215 Valley Road, Oneonta, Alabama 35121
GPH Oneonta LLC
Diversicare of Oneonta, LLC
October 31, 2026;
two 5-year renewals
9.    
Diversicare of Oxford
1130 South Hale Street, Oxford, Alabama 36203
GPH Oxford LLC
Diversicare of Oxford, LLC
October 31, 2026;
two 5-year renewals
10.    
Diversicare of Pell City
510 Wolf Creek Road North, Pell City, Alabama 35125
Beverly Enterprises-Alabama, Inc.
Diversicare of Pell City, LLC
October 31, 2026;
two 5-year renewals
11.    
Diversicare of Riverchase
2500 Riverhaven Drive, Birmingham, Alabama 35244
GPH Birmingham LLC
Diversicare of Riverchase, LLC
October 31, 2026;
two 5-year renewals
12.    
Diversicare of Winfield
144 County Highway 14, Winfield, Alabama 35594
GPH Winfield LLC
Diversicare of Winfield, LLC
October 31, 2026;
two 5-year renewals
Golden Living (MS) Facilities
13.    
Diversicare of Amory
1215 Earl Frye Drive, Amory, Mississippi 38821
GPH Amory LLC
Diversicare of Amory, LLC
October 31, 2026;
two 5-year renewals
14.    
Diversicare of Batesville
154 Woodland Road, Batesville, Mississippi 38606
GPH Batesville LLC
Diversicare of Batesville, LLC
October 31, 2026;
two 5-year renewals
15.    
Diversicare of Brookhaven
519 Brookman Drive, Brookhaven, Mississippi 39601
GPH Brookhaven LLC
Diversicare of Brookhaven, LLC
October 31, 2026;
two 5-year renewals
16.    
Diversicare of Eupora
156 E. Walnut Avenue, Eupora, Mississippi 39744
GPH Eupora LLC
Diversicare of Eupora, LLC
October 31, 2026;
two 5-year renewals
17.    
Diversicare of Ripley
101 Cunningham Drive, Ripley Mississippi 38663
GPH Ripley LLC
Diversicare of Ripley, LLC
October 31, 2026;
two 5-year renewals
18.    
Diversicare of Southaven
1730 Dorchester Drive, Southaven, Mississippi 38671
GPH Southaven LLC
Diversicare of Southaven, LLC
October 31, 2026;
two 5-year renewals
19.    
Diversicare of Tupelo
2273 South Eason Boulevard, Tupelo, Mississippi 38804
GPH Tupelo LLC
Diversicare of Tupelo, LLC
October 31, 2026;
two 5-year renewals
20.    
Diversicare of Tylertown
200 Medical Circle, Tylertown, Mississippi 39667
GPH Tylertown LLC
Diversicare of Tylertown, LLC
October 31, 2026;
two 5-year renewals
Other (MS) Facilities
21.    
Diversicare of Carthage
1101 E. Franklin Street, Carthage, Mississippi 39051
Leake County Nursing Home, Ltd.
Diversicare of Carthage, LLC
September 30, 2018
22.    
Diversicare of Meridian
4728 Hwy 39 North, Meridian Mississippi 39301
Broadmoor Nursing Home, Ltd.
Diversicare of Meridian, LLC
September 30, 2026;
two 5-year renewals








SCHEDULE 7.8
to Third Amended and Restated Revolving Loan and Security Agreement
(Second Amendment)


OTHER NAMES


Alabama:


Diversicare of Arab, LLC will do business in the state of Alabama as Diversicare
of Arab.


Diversicare of Bessemer, LLC will do business in the state of Alabama as
Diversicare of Bessemer.


Diversicare of Boaz, LLC will do business in the state of Alabama as Diversicare
of Boaz.


Diversicare of Foley, LLC will do business in the state of Alabama as
Diversicare of Foley.


Diversicare of Hueytown, LLC will do business in the state of Alabama as Baron
House of Hueytown.


Diversicare of Lanett, LLC will do business in the state of Alabama as
Diversicare of Lanett.


Diversicare of Montgomery, LLC will do business in the state of Alabama as
Diversicare of Montgomery.


Diversicare of Oneonta, LLC will do business in the state of Alabama as
Diversicare of Oneonta.


Diversicare of Oxford, LLC will do business in the state of Alabama as
Diversicare of Oxford.


Diversicare of Pell City, LLC will do business in the state of Alabama as
Diversicare of Pell City.


Diversicare of Riverchase, LLC will do business in the state of Alabama as
Diversicare of Riverchase.


Diversicare of Winfield, LLC will do business in the state of Alabama as
Diversicare of Winfield.




Mississippi:


Diversicare of Amory, LLC will do business in the state of Mississippi as
Diversicare of Amory.


Diversicare of Batesville, LLC will do business in the state of Mississippi as
Diversicare of Batesville.


Diversicare of Brookhaven, LLC will do business in the state of Mississippi as
Diversicare of Brookhaven.


Diversicare of Carthage, LLC will do business in the state of Mississippi as
Diversicare of Carthage.


Diversicare of Eupora, LLC will do business in the state of Mississippi as
Diversicare of Eupora.


Diversicare of Meridian, LLC will do business in the state of Mississippi as
Diversicare of Meridian.


Diversicare of Ripley, LLC will do business in the state of Mississippi as
Diversicare of Ripley.


Diversicare of Southaven, LLC will do business in the state of Mississippi as
Diversicare of Southaven.


Diversicare of Tupelo, LLC will do business in the state of Mississippi as
Diversicare of Tupelo.


Diversicare of Tylertown, LLC will do business in the state of Mississippi as
Diversicare of Tylertown.





SCHEDULE 7.12
to Third Amended and Restated Revolving Loan and Security Agreement
(Second Amendment)


ORGANIZATIONAL CHART


See attached.





SCHEDULE 7.33
to Third Amended and Restated Revolving Loan and Security Agreement
(Second Amendment)


CAPITALIZATION


Borrower
Number of Authorized Stock/LLC Interests
Holder of Equity Securities
Ownership Percentage
Diversicare Leasing Company III, LLC
N/A
Advocat Finance, Inc.
100%
Diversicare of Arab, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Boaz, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Foley, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Hueytown, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Lanett, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Bessemer, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Montgomery, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Oneonta, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Oxford, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Pell City, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Riverchase, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Winfield, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Amory, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Batesville, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Brookhaven, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Carthage, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Eupora, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Meridian, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Ripley, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Southaven, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Tupelo, LLC
N/A
Diversicare Leasing Company III, LLC
100%
Diversicare of Tylertown, LLC
N/A
Diversicare Leasing Company III, LLC
100%




SCHEDULE 7.36
to Third Amended and Restated Revolving Loan and Security Agreement
(Second Amendment)


COMMERCIAL LEASES


1. Master Lease Agreement dated as of October 1, 2016 by and between,
collectively, the Golden Living (MS) Lessors listed and identified on Schedule
1.1 (f) as Owner/Lessor, each as Lessor, and the DLC III (MS) Subsidiaries
listed and identified as Operator/ Lessee, each as Lessee, with respect to each
of the Facilities listed and identified on Schedule 1.1 (f) as the Golden Living
( MS) Facilities and located at the Mississippi addresses shown thereon, set
opposite their respective names. Upon the closing on or about November 1, 2016
of the transactions for the lease by the DLC III ( AL) Subsidiaries of the
Facilities listed and identified on Schedule 1.1(f) as the Golden Living (AL)
Facilities and located at the addresses in Alabama shown thereon, the Golden
Living (AL) Lessors listed and identified the Owner/Lessor on Schedule 1.1 (f),
each as Lessor, and the DLC III (AL) Subsidiaries listed and identified on as
Operator/Lessee on Schedule 1.1 (f), each as Lessee, will be joined,
collectively, to the Master Lease Agreement by an amendment and restatement of
the Master lease Agreement (the “Amended and Restated Lease”), to include,
collectively, each of the Golden Living (AL) Facilities listed on Schedule 1.1
(f) set opposite their respective names as of the demised premises under the
Master Lease Agreement. The expiration date of the initial term of the Amended
and Restated Lease shall be the date that is ten (10) years after the
commencement of the Amended and Restated Lease.


2. Lease Agreement between Broadmoor Nursing Home Ltd., as Lessor, and
Diversicare of Meridian, LLC, as Lessee, with respect to the Meridian Facility
located in Meridian, Mississippi as listed and identified on Schedule 1.1.(f),
originally dated October 1, 1977, the leasehold interest of the current lessee
thereunder being assigned to and assumed by Diversicare of Meridian, LLC by
Assignment and Assumption Agreement by and between Beverly
Enterprises-Mississippi, Inc., as Assignor, and Diversicare of Meridian, LLC, as
Assignee, dated as of October 1, 2016, such Lease Agreement being amended by
First Amendment to Lease Agreement dated as of October 1, 2016, by and between
Lessor and Diversicare of Meridian, LLC, as Lessee. The expiration date of the
current term of this lease is September 30, 2026.


3. Lease Agreement between Leake County Nursing Home Ltd., as Lessor, and
Diversicare of Carthage, LLC, as Lessee, with respect to the Carthage Facility
located in Carthage, Mississippi as listed and identified on Schedule 1.1.(f),
originally dated October 1, 1977, the leasehold interest of the current lessee
thereunder being assigned to and assumed by Diversicare of Carthage, LLC by
Assignment and Assumption Agreement by and between Beverly
Enterprises-Mississippi, Inc., as Assignor, and Diversicare of Carthage, LLC, as
Assignee, dated as of October 1, 2016, such Lease Agreement being amended by
First Amendment to Lease Agreement dated as of October 1, 2016, by and between
Lessor and Diversicare of Carthage, LLC, as Lessee. The expiration date of the
current term of this lease is September 30, 2018.


4. Commercial Sublease effective as of the 1st day of October, by and between
GGNSC Administrative Services, LLC, DBA Golden Living, as Tenant, and
Diversicare of Tupelo, LLC, as Subtenant, for the sublet to Subtenant of
approximately 2227 sq. ft. of commercial office space in Spanish Village complex
located at 144 South Thomas Street, Suite 204-205, Tupelo, Mississippi 38801,
for purposes of an employee training center, which premises Tenant leases
pursuant to a lease agreement with Hancock Family LLC, as Landlord, dated the
27th day of April, 1998, and amended through the Eighth Amendment, dated the
21st day of August, 2014, the current expiration date of the term of this
sublease is December 31, 2016.



ANNEX A
(LENDERS, PRO RATA SHARES/DOLLAR ALLOCATIONS, AND NOTICE INFORMATION)
Lender
Contact Information


Pro Rata Shares
 
 
 
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, IL 60603
Attn.: Adam D. Panos
Managing Director
Tel.: (312) 564-1278
Fax: (312) 683-0446


Initial Dollar Allocation (through July 31, 2017):
$19,250,000.00


Adjusted Dollar Allocation (from and after August 1, 2017)


$15,565,789.47


36.84210526%
CIT Bank N.A.


11 West 42nd Street
New York, NY 10036
Attn.: Edward Shuster
Director
Tel.: (212) 771-9303


Initial Dollar Allocation (through July 31, 2017):
$11,000,000.00


Adjusted Dollar Allocation (from and after August 1, 2017)


$8,894,736.84




21.05263158%
Bankers Trust Company
453 7th Street
Des Moines, IA 50304-0897
Attn.: Jon M. Doll
Vice President
Tel.: (515) 245-2837
Fax: (515) 245-5216


Initial Dollar Allocation (through July 31, 2017):
$8,250,000.00


Adjusted Dollar Allocation (from and after August 1, 2017)


$6,671,052.63


15.78947368%
 
 
 
BOKF, NA d/b/a Bank of Oklahoma


One Williams Center, 8th Floor
Tulsa, OK 74172
Attn.: Ryan Kirk
Vice President
Tel.: (918) 588-6743
Fax: (918) 280-3368


Initial Dollar Allocation (through July 31, 2017):
$2,750,000.00


Adjusted Dollar Allocation (from and after August 1, 2017)


$2,223,684.21


5.26315789%



Opus Bank


19900 MacArthur Blvd.
12th Floor
Irvine, CA 92612
Attn.: Bryan Nance
VP, Portfolio Manager Healthcare Banking
Tel.: (949) 251-8123
Fax: (949) 250-9988


Initial Dollar Allocation (through July 31, 2017):
$5,500,000.00


Adjusted Dollar Allocation (from and after August 1, 2017)


$4,447,368.42




10.52631579%
Franklin Synergy Bank


722 Columbia Ave.
Franklin, TN 37064
Chicago, IL 60606
Attn.: Lisa Fletcher
Senior Vice President
Tel.: (615) 564-6374
Fax: (312) 564-7375


Initial Dollar Allocation (through July 31, 2017):
$5,500,000.00


Adjusted Dollar Allocation (from and after August 1, 2017)


$4,447,368.42


10.52631579%




SCHEDULE 1.1(c)
to Second Amended and Restated Term Loan and Security Agreement

AFFILIATED REVOLVING BORROWERS


 
Name
State of Incorporation or Formation
Principal Place of Business and Chief Executive Office
1.    
Diversicare Leasing Company III, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
2.    
Diversicare of Arab, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
3.    
Diversicare of Boaz, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
4.    
Diversicare of Foley, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
5.    
Diversicare of Hueytown, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
6.    
Diversicare of Lanett, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
7.    
Diversicare of Bessemer, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
8.    
Diversicare of Montgomery, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
9.    
Diversicare of Oneonta, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
10.    
Diversicare of Oxford, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
11.    
Diversicare of Pell City, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
12.    
Diversicare of Riverchase, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
13.    
Diversicare of Winfield, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
14.    
Diversicare of Amory, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
15.    
Diversicare of Batesville, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
16.    
Diversicare of Brookhaven, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
17.    
Diversicare of Carthage, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
18.    
Diversicare of Eupora, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
19.    
Diversicare of Meridian, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
20.    
Diversicare of Ripley, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
21.    
Diversicare of Southaven, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
22.    
Diversicare of Tupelo, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
23.    
Diversicare of Tylertown, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027





Signature Page to Consent and Second Amendment to
Third Amended and Restated Revolving Loan and Security Agreement